[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 155 
The Supreme Court had jurisdiction to hear and determine the application in this case. The plaintiff, although a foreign corporation, can invoke the jurisdiction of our courts. The individual defendants are residents of this State. Whether a case is presented upon which the court should grant an injunction is one to be determined by the court to which the application was made, after entertaining jurisdiction of the proceeding. The order of the Special Term denied the motion on the ground "that the court has no jurisdiction in this action," and this order was "in all respects affirmed" by the General Term. This court can only look to the order to ascertain the ground on which the court below proceeded. (Hewlett v. Wood, 67 N.Y. 394.) We think the orders of the Special and General Terms should be reversed, and the case remitted to the Special Term to hear the application upon the merits, without costs to either party in this court.
All concur, except RAPALLO, J., absent.
Ordered accordingly. *Page 157